Title: General Orders, 7 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Camp before Yorktown Sunday October 7. 1781
                     Parole Bergen op zoom
                     Countersigns Chattelux Gloucester
                  
                  Major Dexter is appointed officer of the day for this day vice Major Olney indisposed.
                  The Guards and Fatigue for the Trenches will mount daily at twelve ô clock: they are to parade precisely at eleven on the right of the Marquis de la Fayette’s Division.
                  For the Trenches this day
                  Major General the Marquis de La FayetteBrigadier Generals Muhlenberg & HazenThe Marquis de La Fayette’s division will mount in the Trenches this day.
                  The President and Members of the General Court martial whereof Colonel Dayton is President will attend to that duty untill they finish their Business unless otherwise directed by General Orders.
                  For the Trenches tomorrow
                  Major General Baron SteubenBrigadier General WayneThe Baron Steuben’s Division will mount in the Trenches tomorrow.
               